Exhibit 99.1 FOR IMMEDIATE RELEASE Nicole christian (650) 849-1649 Essex Announces First Quarter 2008 Earnings Results Recurring funds from operations increased 10.1% for the first quarter Palo Alto, California—April 30, 2008—Essex Property Trust, Inc. (NYSE:ESS) announces its first quarter 2008 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended March 31, 2008, totaled $45.9 million, or $1.67 per diluted share, compared to $45.4 million, or $1.70 per diluted share for the quarter ended March 31, 2007. The Company’s FFO, excluding non-recurring items, increased 10.1% per diluted share or $4.5 million for the quarter ended March 31, 2008 compared to the quarter ended March 31, 2007. A reconciliation of FFO for non-recurring items can be found on page S-3 in the Company’s Financial Supplemental Information package.
